Case 6:21-cv-00717-GAP-LRH Document 1-1 Filed 04/22/21 Page 1 of 9 PagelD 10

Filing # 123695546 E-Filed 03/24/2021 02:58:33 PM

¥

 

IN THE CIRCUIT COURT OF THE EIGHTEENTH JUDICIAL CIRCUIT
IN AND FOR SEMINOLE COUNTY, FLORIDA

ALEXANDER BIRRIEL CONDE, CASENO.: 2021CA000806

Plaintiff, . oe
“ [SSpo
HCSG EAST, LLC d/b/a HEALTHCARE

AND REHAB OF SANFORD, a Foreign \ v b gq
Limited Liability Company,

Defendant. a } Qu aL t

/

SUMMONS
PERSONAL SERVICE
N-A. CORPORATION
N\

   

HCSG EAST, LLC., d/b/a HEALTHCARE AND REHAB OF FORD

 

 

 

T
~CORPORATION SERVICE COMPANY = REGISTERED AGENT
1201 HAYS STREET ~~
TALLABASSEE, FL 32301

IMPORTANT

A lawsuit has been filed against you. You have twenty (20) calendar days after this
Summons is served on you to file a written response to the attached Complaint in this Court. A
phone call will not protect you; your written response, including the above case number and named
parties, must be filed if you want the Court to hear your case. If you do not file your response on
time, you may lose the case, and your wages, money, and property may thereafter be taken without
further warning from the Court. There are other legal requirements. You may want to call an
attorney right away. If you do not know an attorney, you may call an attorney referral service or a
legal aid office (listed in the phone book).

If you choose to file a written response yourself, at the same time you file your written
response to the Court, you must also mail or take a carbon copy or photocopy of your written
response to the "Plaintiff(s)/Plaintiffs Attommey" named below.

Noah E. Storch, Esq.

Florida Bar No. 0085476
RICHARD CELLER LEGAL, P.A
10368 W. State Rd.84, Suite 230
Davie, FL 33324

Telephone: (866) 344-9243
Facsimile: (954) 337-2771

*** E-FILED: GRANT MALOY, CLERK OF CIRCUIT COURT SEMINOLE COUNTY, FL 03/24/2021 02:58:30 PM.****

 
Case 6:21-cv-00717-GAP-LRH Document 1-1 Filed 04/22/21 Page 2 of 9 PageID 11

 

E-mail: noah@floridaovertimelawyer.com

Si desea responder a su demanda por escrito por su cuenta, al mismo tiempo en que presenta su
respuesta ante el tribunal, usted debe enviar por correo o entregar personal mente una copia de su
respuesta a la personal denominada abajo como "Plaintiff/Plaintiffs Attorney." (Demandante o
Abogado del Demandante).

Noah E. Storch, Esq.

Florida Bar No. 0085476

RICHARD CELLER LEGAL, P.A
10368 W. State Rd.84, Suite 230

Davie, FL 33324

Telephone: (866) 344-9243

Facsimile: (954) 337-2771

E-mail: noah@floridaovertimelawyer.com

THE STATE OF FLORIDA:

TO EACH SHERIFF OF THE STATE: You are commanded to serve this Summons and
a copy of the Complaint in this lawsuit on the above-named Defendant(s).

DATED ON _ March 25 2021.

 

Grant Maloy

CLERK OF THE CIRCUIT COURT
AND COMPTROLLER,
SEMINOLE COUNTY, FLORIDA

 

 

  

Is De Conant
705/002 6 AS.
By: _22b004ea-7228-4cf1-a9ab-d¢

Deputy Clerk

 
Case 6:21-cv-00717-GAP-LRH Document 1-1 Filed 04/22/21 Page 3 of 9 PagelID 12

 

NOTICES TO PERSONS WITH DISABILITUES

“If you are a person with a disability who needs any accommodation in order to
participate in this proceeding, you are entitled, at no cost to you, to the provision of certain
assistance. Please contact the ADA Coordinator, at Court Administration, Seminole Civil
Courthouse, 301 N. Park Ave, Suite N301, Sanford, Florida, 32771-1292, (407) 665-4227 at
least 7 days before your scheduled court appearance, or immediately upon receiving this
notification if the time before the scheduled appearance is less than 7 days; if you are hearing
or voice impaired, call 711.”

 

 
Case 6:21-cv-00717-GAP-LRH Document 1-1 Filed 04/22/21 Page 4 of 9 PagelD 13

Filing # 123695546 E-Filed 03/24/2021 02:58:33 PM

 

IN THE CIRCUIT COURT OF THE EIGHTEENTH JUDICIAL CIRCUIT
IN AND FOR SEMINOLE COUNTY, FLORIDA
ALEXANDER BIRRIEL CONDE, CASENO.: 2021CA000806
Plaintiff,
vs.
HCSG EAST, LLC d/b/a HEALTHCARE
AND REHAB OF SANFORD, a Foreign
Limited Liability Company,

Defendant.
/

COMPLAINT & DEMAND FOR JURY TRIAL

Plaintiff, ALEXANDER BIRRIEL CONDE (“Mr. Birriel Conde” or “Plaintiff”), by and
through-the-undersigned-counsel; files this Complaint against Defendant; HCSG EAST, LLC d/b/a
HEALTHCARE AND REHAB OF SANFORD (“HCSG” or “Defendant”), a Foreign Limited
Liability Company, and states as follows:

1. Plaintiff brings this action for violation of the Florida Whistleblower Act, Section
448.102(3), Florida Statutes (“FWA”). Plaintiff is seeking damages including back pay, front pay,
benefits, compensatory damages, declaratory and injunctive relief, his attorneys’ fees and costs, and

any other damages permitted by law.

PARTIES
2. Plaintiff is an adult individual who performed services for Defendant in Seminole
County, Florida.
3. HCSG is a foreign limited liability company doing business in Seminole County,

Florida, and which, Plaintiff, at all times relevant, performed work in Seminole County, Florida.

#** E-FILED: GRANT MALOY, CLERK OF CIRCUIT COURT SEMINOLE COUNTY, FL 03/24/2021 02:58:30 PM.****

 
Case 6:21-cv-00717-GAP-LRH Document 1-1 Filed 04/22/21 Page 5 of 9 PagelD 14

 

4. At all times material hereto, Plaintiff was an “employee” within the meaning of the
FWA.

5. At all times material hereto, Defendant was Plaintiff's “employer” within the
meaning of the FWA.

6. Defendant, at all times material to this Complaint, employed ten (10) or more

employees, and is therefore a covered employer as defined by the FWA.

 

JURISDICTION AND VENUE
7. This is an action for damages exceeding $30,000.00, exclusive of attorneys’ fees,
interest, and costs.
8. This Court has jurisdiction over Plaintiff's claims because, at all times material to

this Complaint, Plaintiff worked for Defendant in Seminole County, Florida, and for this reason
venue is proper in this Court as well.
STATEMENT OF FACTS

9. Mr. Birriel Conde worked for HCSG as a Dining Services Director at its Healthcare
and Rehab of Sandford, in Sanford, Florida, from August 9, 2019, until his termination on May
15, 2020.

10. From March 8, 2020, through March 11, 2020, Healthcare and Rehab of Sandford
underwent an inspection by the Agency for Healthcare Administration (“AHCA”) under the
auspices of the Department of Health and Human Services (“HHS”).

11. During the course of that inspection, improper dishwashing temperature log
techniques were flagged by the auditors as problematic.

12. Mr. Birriel Conde immediately took corrective steps to ensure that the staff would

keep the logs timely, accurately, and completely going forward.

 
Case 6:21-cv-00717-GAP-LRH Document 1-1 Filed 04/22/21 Page 6 of 9 PagelID 15

+

 

13. During, and immediately after, the inspection, HCSG District Manager, Juan
Duque, and HCSG Direction of Operations, Tanya Edwards, attempted to coerce Mr. Birriel Conde
into signing a fraudulent dishwasher log that they planned to pretend had been placed in the trash
by accident.
14. Mr. Birriel Conde refused to participate in this fraudulent activity, and objected to
Mr. Duque and Ms. Edwards that HCSG’s actions violated, inter alia, 42 C.F.R. §483.60, ef seq.
15. In response to his objection, Ms. Edwards yelled to Plaintiff, “that’s a sixty
thousand dollar fine that the company cannot afford now, and its your job that is going to be on
the line here!”
16. Ms. Edwards went ahead with her scheme, over Plaintiff’s objections, and
submitted a false dishwasher temperature log to the inspectors.
17. Shortly after Plaintiff’s objections, Mr. Duque papered Plaintiff's file and email
inbox with a myriad of exaggerated, supposed misdeeds.
_ 18. In late April of 2020, Plaintiff again objected to Mr. Duque that HCSG’s actions
violated, inter alia, 42 C.F.R. §483.60, ef seq.
19. In reaction to this, Mr. Duque wrote Plaintiff up on May 14, 2020, for allegedly
bringing dinners to some residents too early.
20. However, Plaintiff had received permission to do so from the Nursing Supervisors
that were on duty on the day in question, which was Mother’s Day.
21. The very next day, May 15, 2020, HCSG informed Plaintiff that it had decided to
terminate his employment, effective immediately.
22. Defendant terminated Plaintiff's employment because Plaintiff objected to and

refused to participate in Defendant’s violations of law.

 
Case 6:21-cv-00717-GAP-LRH Document 1-1 Filed 04/22/21 Page 7 of 9 PagelD 16

 

23. Defendant did not have a legitimate, non-retaliatory reason for its adverse
employment actions against Plaintiff.

24. Any reason provided by Defendant for its adverse employment actions against
Plaintiff is a pretext and a cover-up for illegal retaliation. |

25. The individual to whom Plaintiff objected to Defendant’s violations of law was a
decision-maker in terms of retaliating against Plaintiff by terminating his employment.

26. There is a close temporal proximity/nexus between Plaintiff asserting his objections
to Defendant’s violations of law and his termination.

27. _ Plaintiff’s objections to and refusals to participate in Defendant’s violations of law
were the cause of Defendant’s termination of Plaintiff’s employment.

28. As aresult of Defendant’s unlawful and retaliatory termination of his employment,

 

Plaintiff has suffered severe emotional distress.

29. Plaintiff's objections were considered protected activity pursuant to Fla. Stat. §
448.102(3), and qualified Mr. Birriel Conde as a whistleblower under the law.

30. In Aery v. Wallace Lincoln-Mercury, LLC, 118 So.3d 904, 916 (Fla. 4th DCA
2013), the Court made clear that it is unlawful to adversely affect an employee for engaging in the
“protected conduct” of objecting to, or refusing to partake in, unlawful activity, or what the
employee reasonably believes to be illegal conduct. See id. at 916 (To establish a violation of the
FWA, an employee must establish that: (1) he objected to or refused to participate in an illegal
activity, policy, or practice or what he reasonably believed to be an illegal activity, policy, or
practice; (2) he suffered an adverse employment action; and (3) the adverse employment action

was causally linked to his objection or refusal).

 
Case 6:21-cv-00717-GAP-LRH Document 1-1 Filed 04/22/21 Page 8 of 9 PagelID 17

 

31. Plaintiff was terminated in direct retaliation for reporting, objecting to, and
refusing to participate in Defendants’ unlawful actions, or what he reasonably believed to be
unlawful actions, in violation of Section 448.102 (3), Florida Statutes. See Aery, 118 So. 3d at
916.

32. Plaintiff has been damaged as a result of Defendant’s retaliation and termination of
his employment.

33. Plaintiff has retained the law firm of RICHARD CELLER LEGAL, P.A. to
represent him in the litigation and has agreed to pay the firm a reasonable fee for its services.

COUNT I
FLORIDA’S PRIVATE WHISTLEBLOWER ACT — UNLAWFUL RETALIATION

34. Plaintiff realleges and incorporates all allegations contained within Paragraphs 1-33

 

or taé Compiaint as 11 Tully set iorth herein:

35. On May 15, 2020, Defendant illegally terminated Plaintiff from his employment in
violation of Section 448. 102(3), Florida Statutes.

36. Plaintiff was retaliated against and terminated in violation of Section 448.102(3),
Florida Statutes, for objecting to and refusing to participate in illegal activity, or what he reasonably
believed to be illegal activity, being conducted by Defendant.

37, Plaintiff objected to a violation of a law, rule, or regulation, or what he reasonably
believed to be a violation of a law, rule, or regulation, and was terminated as a direct result of same,
which constitutes a violation of the FWA.

38. As a result of Defendant’s intentional, willful and unlawful actions, Plaintiff has
suffered damages, including, but not limited to, lost wages, lost benefits, lost employment status, as

well as humiliation, pain and suffering, and other monetary and non-monetary losses.

 
Case 6:21-cv-00717-GAP-LRH Document 1-1 Filed 04/22/21 Page 9 of 9 PagelD 18

t

 

WHEREFORE, Plaintiff requests a judgment in his favor and against Defendant for his
actual and compensatory damages, including, but not limited to, front pay, back pay, and emotional
distress damages, as well as his costs and attorneys’ fees, declaratory and injunctive relief, and such
other and further relief as is deemed proper by this Court.

DEMAND FOR JURY TRIAL
Plaintiff further demands a jury trial on all issues so triable as of right.

Dated this 23% day of March 2021.

Respectfully submitted,
By: A/Noah E. Storch

 

‘Noah-E-Storch; Esq;

 

Florida Bar No. 0085476

RICHARD CELLER LEGAL, P.A.

10368 W. State Road 84, Suite 103

Davie, Florida 33314

Telephone: (866) 344-9243

Facsimile: (954) 337-2771
E-mail: noah@floridaovertimelawyer.com

Trial Counsel for Plaintiff

 
